Title: From George Washington to William Pearce, 23 December 1793
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia [23d] Decr 1793
          
          The letter which I wrote to you on the 18th and the papers therein enclosed with the
            Plans of the several farms (which Mr Lewis was directed to leave with you) were designed
            to give you a general view of the business entrusted to your care. I shall now, as
            intimated in that letter, give you my sentiments on many other matters of a more
            particular nature.
          Among the first things to be done after you are well fixed yourself, will be, I
            presume, that of taking an exact account of the Stock of every species—Tools—and
            implements on each of the farms: charging them therewith; that a regular account thereof
            may be rendered whenever called for. Buy in Alexandria a proper (bound) book for this
            purpose, and another to enter the weekly reports in. The latter is required not only for
            my present satisfaction, but that it may also, at any time hereafter shew in what manner
            the hands have been employed; and the state of the Stock and other things at any past
            period; and it is my wish, as this is intended as a register of the proceedings on the
            farms, that they may be made with correctness; always comparing the last with the
            preceeding weeks report and all differences satisfactorily accounted for. The Overseers
            are allowed paper for these Reports. Suffer no excuse therefore for their not coming
            into you every Saturday night, that you may be enabled
            to forward a copy of them to me by the wednesday’s Post following. And as it is not only
            satisfactory, but may be of real utility, to know the state of the weather as to heat
            & cold, but drought or moisture; prefix, as usual, at the head of every weeks report
            a meteorological account of these; The Thermometer which is at Mount
            Vernon will enable you to do the first.
          The work essentially necessary to be done by my Carpenters, & which presses
            most—is—compleating the New Barn at Dogue Run, & the sheds there for horses
            &ca—building the house for Crow—Repairing my house in Alexandria for Mrs Fanny
            Washington—which must be done before the first of
            May—Inclosing the lot on which it stands for a Garden or Yard. Repairing the Millers
            house. Removing the larger kind of the Negro quarters (the smaller ones or cabbins, I
            presume the people with a little assistance of Carts can do themselves) to the ground
            marked out for them opposite to Crows New house. Repairing at a proper time those he
            will remove from. Lending aid in drawing the houses at River farm into some uniform
            shape, in a convenient place. Repairing the Barn & Stables at Muddy hole.
            Compleating the Dormant Windows in the back of the Stables at Mansion house and putting
            two in the front of it agreeably to directions already given to Thomas Green—after
            which, and perhaps doing some other things which do not occur to me at this moment, my
            intention is to build a large Barn, and sheds for Stables upon the plan of that at Dogue
            run (if, on trial it should be found to answer the expectation wch is formed of it) at
            River Farm.
          I give you this detail of Carpenters work, that by having the subject before you in a
            collected view, you may be the better able to direct the execution; and to prevent Green
            from flying from one thing to another without order or system; and thereby judging
            whether he carries it on with that dispatch & judgment which is necessary.
          As you know my anxiety with respect to the Substitution of live fences in place of dead
            ones (as soon, & as fast as the nature of things will admit) I should not again
            mention it, were it not that this is the Season for saving the Haws of the thorn—Berries
            from the Cedar trees—and such things as are fit for the purpose of hedging; and to
            prevent trimming the Lombardy Poplar and Willows, that the cuttings may be applied to
            this use—for as these two last are of very quick growth, I am of opinion fences might soon be raised by means of them, that will be
            competent against every thing but Hogs, whilst those of slower growth may be coming on
            to supply their places; and whether it is not better to raise Porke in Styes, is a
            matter worthy of serious consideration—for I believe by the common
            mode I never get the half of what is raised by the Sows; especially if they are kept in
            good order; to do which is attended with no small expence, & to have them stolen afterwds is vexatious.
          When I left home, Davy at Muddy hole had finished getting out his wheat, and had
            nothing but the security of his Corn & some fencing, to employ his people about,
            during the fall and Winter—I was induced from this consideration, and the anxious desire
            I have to reclaim, and lay to grass my Mill Swamp, to order him to give all the aid he
            could to McKoy in the accomplishment of this work but it really appears to me that the
            fall, fine as it has proved, has actually been spent About I know not what. What can be
            done with those swamps, must now be left to you—& the state the weather will put
            them in. My hope, & expectation once, was, that the second lot might have been laid
            to grass next spring if not this Fall, and that the one above it, would have been
            ditched—grubbed—& planted in Corn—but as the matter now stands, you must be governed
            by circumstances and your own view of the case; with this caution, not to undertake in
            this, or any thing else, more than you can accomplish well: recollecting always, that a
            thing but half done is never done; and well done, is, in a manner done for ever.
          At McKoys, I staked out two Clover lots adjoining the Barn yard, and gave him & Tom
            Davis (who was present) my ideas respecting them. The sooner these can be
            inclosed—especially that on the West side, next the Wood—the better; as it is my wish to
            plough it this fall, & plant Potatoes therein in the Spring. Serving that on the
            East side of the Barn in like manner next year—and the Spot which was in oats, adjoining
            thereto the year following. It is my intention also to run a lane from the first Gate
            you enter going into this Farm up to the Barn yard—and another lane from the Wood to No.
              4 across the Meadow, and between fields No. 3 &
            5. I do not expect that all these things can be accomplished in a moment—but having them
            in your view at the sametime you will know better how to proceed—As the Wood in No. 5
            will be to be cleared when that field comes into Corn, it will be proper that all the
            Timber, Rails and wood that is wanted on the farm, should be taken from hence as far as
            it will go—and cut with an eye to this event.
          One of the Grass lots at Muddy hole, the South western one (pointed
            out to Davy) ought to be plowed up this fall, & planted with Potatoes in the Spring.
            And at Union farm it is intended to take of four five acre lots from field No. 2
            directly in front of the Barn as will appear more clearly by the Sketch herewith
            enclosed—The lots marked No. 1 & 2 in which, should be sowed in Feby or beginning of
            March with clover seed on the Wheat. At the Rive[r] farm I propose three lots for Grass,
            South of the lane in front of the Barn, as you will perceive by another Sketch also
              enclosed. What will be done with the ground between
            the Barn at that place & No. 6 when the fence comes to be run there, is left to
            yourself to decide, after taking a full view of things & seeing what the force is
            competent to in fencing (of which much is wanting) &ca—Stuart wished much for
            another fellow at this place, and as that boy Cyrus, at Mansion house, is now nearly a
              Man, and very unfit I believe to be entrusted with
            horses, whose feed there is strong suspicions he steals, I have no objection to your sending there. nor indeed have I any to your disposing of
            any of the others, differently from what they are, after you have taken time to consider
            what arrangements can be made for the best, & most advantageous purposes. Thomas
            Davis & Muclus must however be considered as among the tradesmen; & when not
            employed in making & laying of Bricks & other jobs in that way, may be aiding
            the Carpenters. and the fellow called Muddy hole Will, as he has for many years been a
            kind of Overseer, had better remain in his present Station; with respect to the rest, I
            have no choice about them.
          There is nothing which stands in greater need of regulation than the Waggons &
            Carts at the Mansion House which always whilst I was at home appeared to me to be most
            wretchedly employed—first in never carrying half a load; 2dly in flying from one thing
            to another; and thirdly in no person seeming to know what they really did; and
            oftentimes under pretence of doing this, that, and the other thing, did nothing at all;
            or what was tantamount to it. that is—instead of bringing in, or carrying to any place,
            full loads, and so many of them in a day; the Waggon, or a Cart, under pretence of
            drawing wood, or carrying Staves to the Mill wd go the places from whence they were to
            be taken, and go to sleep perhaps; and return with not more than half a load. Frequently
            have I seen a Cart go from the Mansion house, or from the river side to the new Barn
            with little or no more lime or sand in it, than a man would carry on
            his back—the consequence of this was that the Brick layers were half their time idle;
            for it required no more time to make the trip with a full load than it did with half a
            load—of course, double the qty would be transported under good regulation.
          You will perceive by my agreemt with Ehler, the Gardener, that he & his wife were
            to eat of the Victuals that went from my Table (in the Cellar) instead of having it
            Cooked by his wife as had been the custom with them.
            At the time that agreement was made I kept a Table for Mrs Fanny Washington, but as she
            has resolved to live in Alexandria, this will no longer be kept up; and therefore it
            would be best I should conceive, to let them return to their old mode, & for the
            young Gardener to eat with them—but as the agreement
            is otherwise I would not force this upon them, unless it was their own choice—especially
            if Butler remains there, for in that case as Lucy (the Cook) must get Victuals for him,
            it will make but little difference whether she gets for one or more; you will therefore
            do what seems best, & most agreeable in this matter taking care that they have a
            sufficiency without waste, or misapplication—I am very willing to allow them enough, and
            of such provisions, day by day, as is wholesome & good, but no more—they have, each
            of them been allowed a bottle of Beer a day—and this must be continued to them—that is a
            quart each, for when I am from home the Beer will not be bottled though it may be brewed
            as the occasion requires—The Gardener has too great a propensity to drink, and behaves
            improperly when in liquor; admonish him against it as much as you can, as he behaves
            well when sober—understands his business—and I believe is not naturally idle—but only so
            when occasioned by drink—His wife has been put in charge of the spinners—that is, to
            deliver out the Wool & flax, & receive the thread yarn &ca; she seems well
            disposed, but how far she is worthy of trust, or is capable of having the work done
            properly, you will be better able to judge after a while, than I am now. Method, in all
            these things, is desirable, and after it is once adopted, and got into a proper train
            things will work easy.
          Do not suffer the Quarter Negro Children to be in the Kitchen, or in the yards unless
            brought there on business—As besides the bad habit—they too frequently are breaking
            limbs, or twigs from, or doing other injury to my shrubs—some of which at a considerable
            expence, have been propagated.
          
          From some complaints made by my Negroes, that they had not a sufficent allowance of
            meal, and from a willingness that they should have enough, the quantity was increased by
            Mr Whiting so as to amount (by what I have learnt from Mr Stuart) to profusion. This is
            an error again on the other side—My wish & desire is that they should have as much
            as they can eat without waste and no more. Under these Ideas I request you would examine
            into this matter & regulate their allowance upon just principles. I always used to
            lay in a great quantity of Fish for them—and when we were at home Meat, fat, & other
            things were now and then given to them besides; But it would seem (from their accts at
            least) that the Fish which were laid in for them last Spring have disappeared without
            their deriving much benefit from them.
          By this time I expect the Hogs that were put up for Porke, either are killed—or are fit
            to kill. I request, after every person has had their allowance given to them, that the
            residue may be made into Bacon, and due attention given to it; for allmost every year,
            since we left home, half of it or more, has been spoilt—either for want of salt, or want
            of proper attention in smoking it; if not spoiled in the pickle. Davy at Muddy hole, has
            always had two or three hundd weight of Porke given to him at killing time, & I
            believe the Insides of the Hogs—that is—the Hastlets, Guts (after the fat is stripped
            of) &ca is given among the other Negroes at the different places.
          After the drilled Wheat at Union farm is taken off, let particular care be used to
            prevent its being mixed with any other; as, if it answers the character given of it, it
            will be a great acquision. that, & the drilled Wheat at Stuarts are of the same
            kind, and were sown in drills that the ground might be worked whilst it was growing, and
            the most made of it that can be. Whether to sow the ground which is at Union farm (in
            this Wheat) with Buck Wheat and grass Seeds immediately after harvest or with Buck Wheat
            alone to be plowed in for manure & grass seeds afterwards I shall leave to you to
            decide. I shall want all the ground within that Inclosure laid down with grass &
            leave the manner of doing it to you. And as the other parts within the same Inclosure—as
            also in that of McKoys, was sown very late in the fall with grass-seeds pray examine
            them attentively, from time to time, and if you shall be of opinion that the Seed is not
            come well, or is too thin, sprinkle as much more over it as you shall deem necessary, as
            I am very anxious to have them well taken, & without delay with
            grass. The Wheat fields at Dogue run are to be sown in the Month of February or March
            with grass Seeds—No. 3 with Clover alone—The other with Clover & Timothy or Clover
            & Orchard grass mixed, as it is intended to be laid to Grass.
          It is indispensably necessary that the alteration marked out in the Mill Race should be
            accomplished as soon as possible—1st because the waste of Water in the old part (which
            it avoids) is more than can be afforded except at times of the greatest plenty—and 2dly because I am at more expence and trouble in
            repairing (after every heavy rain) the breaches, in the part that will be thrown out,
            than in digging the new. There is another job that is
            essential; and that is, to make the Post & Rail fence from the Millers house up to
            the trunnel fence which runs across the meadow, or to the next cross fence, if that lot
            is cultivated next year of such stout & strong materials and of such a height as to
            bid defiance to trespassers of every kind, among wch the worthless people who live near
            it are the worst as I am satisfied they give every aid in their power which can be done
            without discovery to let in their Hogs—The whole of this outer fence, will be, I am
            sure, to be done anew; but it can only be accomplished by degrees—but let that which is
            done, be compleated effectually as well by a good and sufficient ditch as by a stout Post & rail fence—along which if a hedge of Honey
            locust could be got to grow entirely round it would form a sufficient barrier against
            bad neighbours as they would hardly attempt to cut them down to let their stock in upon
            me which, I am sure is the case at present as without the aids some of them derive from
            my Inclosures and their connexion with my Negroes they would be unable to live upon the
            miserable land they occupy.
          Whenever the field No. 3 at Union farm is prepared for a Crop, which was intended to be
            the case next year—if the piece of Wood within, is touched at all, let there be a
            handsome clup of trees left at the further end of it—or more than one—according to the
            shape & growth of the Wood.
          I have, for years past, been urging the Superintendant of my business at Mount Vernon
            to break a number of Steers to the yoke, that no set of Oxen may be worked low—but do not believe it is yet done to the extent I wish.
            My reasons for this measure are, that the Oxen may never be worked after they are eight
            years of age, but then fatted for marked; that by having a number of
            them, they may, by frequent shifting, always be in good order; and because, when they
            are only fed, when they do work—and at other times only partake of the fare which is
            allowed to the other Cattle, twenty yoke is not more expensive than five yoke.
          The Potatoes which were made last year, except such as you may require for your own
            eating, which you are welcome to, must all be preserved for Seed; & will be short
            enough, I fear, for the purposes they are intended. It has been intimated that several
            of the large stone Jugs which were sent to the different farms with spirits in them at
            Harvest has never yet been returned. Call upon the several Overseers to give them in
            immediately, or they will have to pay for them. Enclosed is an Inventory of the several
            articles which are in the Store house at Mansion house which I send for your
            information—Take an account of what is delivered from thence—to whom—and for what
            purpose—that it may be known how things go.
          There is one thing I wish to impress you pretty strongly with, that you may use every
            precaution in your power to guard against—and that is—suffering my horses to be rode at
            unseasonable hours in the night without your knowledge or that of the Overseers—No doubt
            rests upon my mind that this is too much practiced and is one, if not the primary cause
            of my loosing a number of horses—the poverty of others—and the slinking of foals which
            happens so frequently that I make a miserable hand of breeding Mules. It must be
            remembered in time, that the Jacks and Stud horse are advertised for covering the
            ensuing Season—February or beginning of March; however, will be in time.
          I am told that the Well by the Quarter is rendered useless for want of a proper rope.
            It is sometime since I wrote to Mr Lewis to get a hair one (for none other answers well)
            from the rope maker in Alexandria—but what he has done in it I know not. He will be able to inform you; and he, and the Gardeners wife,
            will let you know what Negroes have been cloathed & who are yet to Cloath, with the
            means of doing it.
          My Superfine, & fine flour always waits for directions from me, to be sold; but the
            midlings & Ship stuff you will dispose of whenever you can get a suitable price, and
            your want of money may require. And this also may be done with Beeves, Mutton &ca;
            after supplying the several demands upon the former, where it has not
            already been done. The Miller and Thomas Green, I understand, have each had a Beef the
            weights of which will, I presum⟨e⟩ be given to you by Mr Lewis; and as it will exceed
            their allowance of this article they must account for it by lessening the quantity of
            Porke, or be charged the (Alexandria) market price for it. And as Thomas Green has drawn
            in the course of last year more Meal from my Mill than his allowance let him be charged
            with the Overplus and It is necessary you should know that he is always craving money
            and other things but let him no more than his dues—for he is in debt I believe to every
            body and what ever is advanced beyond would probably be lost.
          I have directed Mr Lewis to leave with you an Acct of all the money he has paid, &
            what (if any) may remain in his hands. And it is my request that you will pay no Accts
            (not of your own contracting) without learning from him that they are due, or first
            sending them on to me; for Mr Whiting always paid as he went, & what was left unpaid
            either by him, or contracted after his death, was paid to the utmost farthing whilst I
            was at home. So that I know of nothing remaining unpaid except the Overseers wages, and
            to the Weaver, but what has fallen under Mr Lewis’s management since I left home &
            of course can be explained by him.
          Send me an exact account of the quantity of Corn made at each farm and the yield of
            each field. I directed Mr Lewis to have a certain quantity, at each farm put into
            seperate Corn houses for the use thereof; and the residue in other houses for the
            Mansion house, and other purposes—& I hope it has
            been done, but wish to be informed. The keys of the last mentioned houses I did not
            intend should be left in the care of the Overseers, but the doors well secured and, the
            keys remain in your own custody.
          As your family may be the better accomodated by it, I wrote Mr Lewis sometime ago that
            you might lodge, yourself, in the room which he now occupies; and I repeat it to you, as I am willing to make your situation
            as comfortable as may be.
          It would be well to have the Seins overhauled immediately, that if new ones are
            wanting, or the old ones requiring much repair, they may be set about without loss of
            time; for if this work is delayed until the Spring the Sein Netters will be so much
            employed, as to disappoint you altogether & of course my people of Fish. If twine is not to be had in Alexandria let me know it, and I will, by the first
            vessel afterwards send it from hence.
          If I recollect rightly, Thomas Green is allowed a certain quantity of Wood, by the
            agreement which has been entered into between us (by the old one I know it was so) it
            would be well therefore to have the quantity carried to his house and corded up at once,
            otherwise he will be always complaining, and denying that the quantity (Six cord I think
            it is) has been recd by him.
          I shall write to you if nothing extraordinary prevents it, by every Mondays Post, and
            shall expect a copy of the weekly reports by the Mail which leaves Alexandria on
            Thursday if no change has taken place—by which means I shall write to you, & receive
            a letter from you every week when the occurrences (not contained in the reports) may be
            mentioned. And now, having given you my sentiments upon all those points with which my
            recollection has furnished me I have only to add that the enclosed letters (which are
            sent open for you to peruse & then to put wafers in) will shew the person to whom
            they are directed what it is they have to expect, & the ground they stand upon. Wishing you well I remain Your friend &ca
          
            Go: Washington
          
        